DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation “…the second board” should be changed to “…the second circuit board.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 1, claim 1 of ‘936 teaches all the limitations of instant claim 1 except the first circuit board where the lens moving unit is disposed.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kim. 
In a similar field of endeavor, Kim discloses a lens moving unit (227; fig. 5; [0040]) disposed on the first circuit board (206).
Claim 1 of ‘936 teaches a lens moving unit.  Kim teaches a lens moving unit disposed on a first circuit board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘936 by applying the technique of disposing the lens moving unit on the first circuit board to achieve the predictable result of controlling the lens electronically.

Regarding claim 2, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 1 of ‘936 teaches all the limitations of instant claim 2. 

Regarding claim 3, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 2), in addition, claim 1 of ‘936 teaches all the limitations of instant claim 3. 
Regarding claim 4, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 2), in addition, claim 1 of ‘936 teaches all the limitations of instant claim 4. 

Regarding claim 9, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 2), in addition, claim 1 of ‘936 teaches all the limitations of instant claim 9. 

Regarding claim 19, claim 1 of ‘936 teaches all the limitations of instant claim 19 except the first circuit board where the lens moving unit is disposed.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kim. 
In a similar field of endeavor, Kim discloses a lens moving unit (227; fig. 5; [0040]) disposed on the first circuit board (206).
Claim 1 of ‘936 teaches a lens moving unit.  Kim teaches a lens moving unit disposed on a first circuit board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘936 by applying the technique of disposing the lens moving unit on the first circuit board to achieve the predictable result of controlling the lens electronically.

Regarding claim 20, claim 1 of ‘936 teaches all the limitations of instant claim 20 except the first circuit board where the lens moving unit is disposed.  However, the examiner maintains that it was well known in the art to provide this, as taught by Kim. 
In a similar field of endeavor, Kim discloses a lens moving unit (227; fig. 5; [0040]) disposed on the first circuit board (206).
Claim 1 of ‘936 teaches a lens moving unit.  Kim teaches a lens moving unit disposed on a first circuit board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘936 by applying the technique of disposing the lens moving unit on the first circuit board to achieve the predictable result of controlling the lens electronically.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 5, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 4), in addition, claim 2 of ‘936 teaches all the limitations of instant claim 5. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 14 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 6, claims 1 and 2 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 5), in addition, claim 14 of ‘936 teaches all the limitations of instant claim 6. 
		
	
 Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 7, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 2), in addition, claim 3 of ‘936 teaches all the limitations of instant claim 7. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 8, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 2), in addition, claim 5 of ‘936 teaches all the limitations of instant claim 8. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 10, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 9), in addition, claim 6 of ‘936 teaches all the limitations of instant claim 10. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 11, claims 1 and 6 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 10), in addition, claim 10 of ‘936 teaches all the limitations of instant claim 11. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 12, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 11 of ‘936 teaches all the limitations of instant claim 12. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 13, claims 1 and 11 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 12), in addition, claim 12 of ‘936 teaches all the limitations of instant claim 13. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 14, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 13 of ‘936 teaches all the limitations of instant claim 14. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,165,936 in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.
Regarding claim 16, claim 1 of ‘936 and Kim, the combination, discloses everything claimed as applied above (see claim 2), in addition, claim 7 of ‘936 teaches all the limitations of instant claim 16. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 recite the limitation "the reinforcing member".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no mention of a reinforcing member prior to this limitation.  Therefore, it is unclear what “the reinforcing member” is referring to.
Claim 14 recites the limitation "the conductive particle".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no mention of a conductive particle prior to this limitation.  Therefore, it is unclear what “the conductive particle” is referring to.
Claim 15 recites the limitation "the cavity".  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no mention of a cavity prior to this limitation.  Therefore, it is unclear what “the cavity” is referring to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, it recites that the noise-blocking unit comprises a first portion disposed in the cavity of the second circuit board.  However, claim 2, from which claim 4 depends, already states that the noise-blocking unit is disposed in the cavity.  If the noise-blocking unit is disposed in the cavity, it is inherent that at least a portion of the noise-blocking unit is disposed in the cavity.  Therefore, claim 4 does not further limit claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2017/0200529 A1) hereinafter referenced as Neumann in view of Kim et al. (US 2020/0244856 A1) hereinafter referenced as Kim.

Regarding claim 19, Neuman discloses 
A camera module (fig. 1) comprising: 
a first circuit board (12; fig. 1; [0030]); 
a[n] [image sensor] (14; [0030]) disposed on the first circuit board (fig. 1); 
a second circuit board (61, 62, 78, 80, 82, 84, 86; fig. 3A) comprising a connector (61; fig. 3A; [0033]) and a cavity (86); 
a connecting board (58; [0033]; fig. 3A) connecting the first circuit board and the second circuit board (fig. 3A); and 
a noise-blocking unit (EMI gasket 88) disposed on the second circuit board (fig. 3A),
wherein the noise-blocking unit (88) comprises a first portion disposed in the cavity (86) of the second circuit board (Exploded section C; fig. 3A).
However, Neuman fails to explicitly disclose a lens moving unit.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Kim.
Nueman teaches a sensor module.  Kim teaches a camera module including a VCM for moving the lens are well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Neumann by applying the technique of providing the sensor module of Neuman as part of a camera module having a VCM lens moving unit as disclosed in Kim to achieve the predictable result of correcting for camera shake or providing a focusing/zooming function.

Regarding claim 20, Neuman discloses 
A camera module (fig. 1) comprising: 
a first circuit board (12; fig. 1; [0030]); 
a[n] [image sensor] (14; [0030]) disposed on the first circuit board (fig. 1); 
a second circuit board (61, 62, 78, 80, 82, 84, 86; fig. 3A) comprising a connector (61; fig. 3A; [0033]); 
a connecting board (58; [0033]; fig. 3A) connecting the first circuit board and the second circuit board (fig. 3A); and 
a noise-blocking unit (EMI gasket 88) disposed on the second circuit board (fig. 3A).
However, Neuman fails to explicitly disclose a lens moving unit.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Kim.
Nueman teaches a sensor module.  Kim teaches a camera module including a VCM for moving the lens are well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Neumann by applying the technique of providing the sensor module of Neuman as part of a camera module having a VCM lens moving unit as disclosed in Kim to achieve the predictable result of correcting for camera shake or providing a focusing/zooming function.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 17 and 18, the prior art of record fails to disclose the second circuit board comprises a ground layer, and the noise-blocking unit is in contact with the ground layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (CN 103929578) teaches a lens moving unit connected to a connector by a flexible substrate which is coated on both sides with an electromagnetic film 10 for shielding interference ([0036]; fig. 4).
Ma (CN 106161903) teaches a lens moving unit connected to a connector by a flexible substrate which is covered in a electromagnetic shielding film (13; fig. 6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	9/8/2022